DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see terminal disclaimer, filed 3/16/2022, with respect to double patenting rejection have been fully considered and are persuasive.  The double patenting rejection of claims 1-30 has been withdrawn. 
Claims 1-30 are allowable save for nonstatutory double patenting rejections. Specifically, claims 1-30 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,803,865. Applicant filed an eTerminal Disclaimer with the response.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/4/2022 was filed after the mailing date of the notice of allowance on 04/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	The applicant’s terminal disclaimer filed 3/16/2022 has been approved.

Allowable Subject Matter
Claim 1-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

With regards to claim 1 reads “re-express structured data of received request messages expressed in accordance with different native protocols of corresponding voice assistant frameworks, in accordance with a common request protocol for expressing linguistic elements of received request messages”. The Nelson reference teaches wherein the one or more messages provide the second source code to the computer system that hosts the particular voice-activated service and cause the particular skill to be made available to cognitive agents executing on service endpoints, wherein the one or more messages conform to an application program interface supported by the computer system, see par. [0010]. Nelson does not describe re-expressing structured data in a native protocol for expressing linguistic elements of received request messages. And the messages referred to in paragraph 0010 were messages providing source code to the computer system that hosted a particular service and caused a particular skill to be made available to cognitive agents executing on service endpoints. The messages conformed to an API supported by the computer system. But those messages were not request messages of the applicant's claim 1, which explains that "each of the request messages [expresses] in accordance with the defined native protocol of the corresponding voice assistant framework, the linguistic elements of the voiced input spoken by a user to the corresponding voice assistant device." using the received request messages, generate response messages to the request messages, the response messages expressed in accordance with a common response protocol for expressing linguistic elements of generated response messages, re-express each of the response messages according to a the corresponding protocol of the voice assistant framework with respect to which the corresponding request message was expressed”. In the applicant's amended claim 1, the response messages are expressed in accordance with a common response protocol for expressing linguistic elements of generated response messages, and the response messages are re-expressed according to the corresponding protocol of the voice assistant framework with respect to which the corresponding request message was expressed. The cited part of paragraph 0056 of the Nelson reference instead describes something different, namely that a service endpoint not associated with a particular vendor system could communicate to provide audio data and receive responses, instead of a vendor system. In other words the service endpoint could communicate even though not associated with any vendor system. But nothing was said to suggest that response messages could be expressed in a common response protocol let alone that the messages could be re-expressed according to a corresponding protocol of the voice assistant framework.
Wilberding teaches where two or more voice services are configured for a NMD, a particular voice service can be invoked by utterance of a wake word corresponding to the particular voice service, see par. [0019]. Generating evaluating and responding to a command with the best results, see par. [0022]. Identifying the voice service and cause the voice service to implement voice command, see par. [0023]. Output results from a given one of the multiple of the voice services, see par. [0025]. The cited paragraphs of the Wilberding reference, like the cited portions of the Nelson reference, did not describe and would not have made obvious at least the claimed features of: First Named Inventor Robert T. Naughton Attorney Docket: 46714-0002001 Application No. : 16/000,789 Filed : June 5, 2018 Page : 10 of 13"re-express[ing] structured data of received request messages expressed in accordance with different native protocols of corresponding voice assistant frameworks, in accordance with a common request protocol for expressing linguistic elements of received request messages". Because these features were not described in the cited passages of either of the references, claim 1 could not have been obvious. For these reasons the examiner believes the claims are allowable. A new search was made and no art was found which teaches the claimed invention.
All of the dependent claims are patentable for at least similar reasons as those for the claims on which they depend are patentable. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656